IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 96-60068
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

ERNEST THOMAS,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 1:95-CV-83-BrR
                        - - - - - - - - - -
                            July 8, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Ernest Thomas appeals from the district court's denial of

his motion to vacate, set aside, or correct his sentence pursuant

to 28 U.S.C. § 2255.    Thomas argues that the district engaged in

plea negotiations in violation of FED. R. CRIM. P. 11 and that

counsel was ineffective for failing challenge the district

judge's allegedly prejudicial behavior at trial or to raise the

issue on direct appeal.    We have reviewed the record and find no

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-60068
                                -2-

reversible error.   Accordingly, we affirm for essentially the

reasons stated by the district court.     See Thomas v. United

States, No. 1:92cr62GR, 1:95cv83GR (S.D. Ms. Dec. 20, 1995).

     AFFIRMED.